DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
A Pre-Appeal Brief Request for Review was filed on 5/10/2021.
Applicant’s request for reconsideration of the finality of the rejection of the last Office action was determined to be persuasive and, therefore, the finality of that action is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-Note: the changes below are merely editorial and therefore are not viewed as requiring Applicant’s authorization.


In the Claims:
-Claim 5, line 15, “a seal bar spring mounted” is changed to --a seal bar, spring mounted--
-Claim 5, line 16, “a pressure pad spring mounted” is changed to --a pressure pad, spring mounted--


Allowed Claims / Reasons for Allowance
Claims 5, 6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 5, none of the prior art, alone or in combination, anticipate or render obvious the claimed invention.
Specifically pertaining to Claim 5, the claim includes the features of each upper and lower drum comprise an internal sliding mechanism wherein the internal sliding mechanisms include a first slider for sliding in a lateral direction along a horizontal slide and a second slider for sliding in a vertical direction within the first slider and relative to the first slider and wherein the claimed cross bars are mounted to the respective drums by the respective slider mechanisms internal to the drums. These features in combination with the remaining features of the claim, render the claimed invention of Claim 5 allowable over the prior art. 
As outlined in the Final Rejection mailed on 2/9/2021, both combinations of Stork (USP 6,854,242) and Bennett (USP 5,870,887) and of Marbacher (EP 1810922) and Bennett disclose most of the claimed features. Specifically, Bennett is relied on for teaching the structure of the sliding mechanisms associated with the drums, however, Bennett does not teach that the sliding mechanisms are internal to the respective drums. Therefore, Bennett does not teach the internal sliding mechanisms as claimed. And further, it would not have been obvious to have further modified the sliding mechanisms of Bennett such that they are internal to the drums without the use of improper hindsight drawn from Applicant’s disclosure as motivation. 
Therefore, the claimed invention is rendered allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/27/2021